                     Case 3:20-cr-01931-DMS Document 58 Filed 06/11/21 PageID.136 Page 1 of 3
-
'
           <i>.AO 245B (CASO) (Rev. 4/1 4 )   Judgment in a Criminal Case
                       Sheet I




                                                        UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA
                            UNITED STATES OF AMERICA                                    JUDGMENT IN A CRIMINAL CASE
                                                  v.                                    (For Offenses Committed On or After November 1, 1987)

                                 MARIAN CALDERON (1)                                    Case Number: 20CR 1931-DMS

                                                                                        Benjamin Cheeks
                                                                                        Defendant's Attorney
           REGISTRATION NO. 95404298

           •
           THE DEFENDANT:
           181 pleaded guilty to count(s) 3 of the Superseding Information

           D     was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 after a plea of not guilty.
                 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                 Count
           Title & Section                             Nature of Offense                                                                        Number(s)
    18 USC 1001                                 FALSE STATEMENT to a Federal Officer                                                                 3s




            The defendant is sentenced as provided in pages 2 through _ _.;;.3_ _ of this judgment. The sentence is imposed pursuant
     to the Sentencing Reform Act of 1984.
     D The defendant has been found not guilty on count(s)
                                                           ----------------------------
     181 Count(s)_re_m_a_in_i_ng;;;....._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is D are 181 dismissed on the motion of the United States.
     lgj   Assessment: $100.00




     lgj Fine waived                                         D Forfeiture pursuant to order filed
                                                                                                     --------- , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
     or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
     defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   JUNE 11, 2021




                                                                                   UNITED STATES DISTRICT JUDGE

                                                                                                                                                  20CR1931 -DMS
              Case 3:20-cr-01931-DMS Document 58 Filed 06/11/21 PageID.137 Page 2 of 3

AO 245B {CASO) (Rev. 4/14) Judgment in a Criminal Case
           Sheet 2 -- Probation
                                                                                                               Judgment- Page       2    of        3
DEFENDANT: MARIAN CALDERON (1)                                                                          a
CASE NUMBER: 20CR1931-DMS
                                                                    PROBATION
The defendant is hereby sentenced to probation for a term of:
FIVE (5) YEARS

The defendant shall not commit another federal , state, or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during
the term of supervision, unless otherwise ordered by court.                                         --
D        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
         future substance abuse. (Check, if applicable.)

         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
         The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
         Backlog Elimination Act of 2000, pursuant to 18 USC sections 3563(a)(7) and 3583(d).
         The defendant shall comply with tne requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901 , et seq.) as directed
         by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides, works, is a student, or
         was convicted of a qualifying offense. (Check if applicable.)

•        The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

          If this judgment imposes a fine or restitution obligation, it is a condition of probation that the defendant pay any such fine or
restitution in accordance with the Schedule of Payments sheet of this judgment.
        The defendant shall comply with the standard conditions that have been adopted by this court (set forth below). The defendant shall
also comply with the special conditions imposed.


                                         STANDARD CONDITIONS OF SUPERVISION
    I)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
 2)       the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
 3)       the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
 4)       the defendant shall support his or her dependents and meet other family responsibilities ;
    5)    the defendant shall work regularly at a lawful occupation , unless excused by the probation officer for schooling, training , or other
          acceptable reasons ;
 6)       the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
    7)    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
          substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
    8)    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered ;
 9)       the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
          a felony , unless granted permission to do so by the probation officer;
I 0)      the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
          any contraband observed in plain view of the probation officer;
11)       the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
          officer;
12)       the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
          permission of the court; and
13)       as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's
          criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm
          the defendant 's compliance with such notification requirement.




                                                                                                                                        20CR1931-DMS
                  Case 3:20-cr-01931-DMS Document 58 Filed 06/11/21 PageID.138 Page 3 of 3

          AO 245B (CASO) (Rev. 4/14) Judgment in a Criminal Case
                     Sheet 3 - Special Conditions
                                                                                                           Judgment-Page _ _3_   of      3
          DEFENDANT: MARIAN CALDERON {I)                                                            a
          CASE NUMBER: 20CR1931-DMS




                                                SPECIAL CONDITIONS OF SUPERVISION
D Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation Officer at a reasonable time and in
      a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to
      a search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to searches pursuant to
      this condition.

D If deported, excluded, or allowed to voluntarily return to country of origin, not reenter the United States illegally; supervision waived upon
      deportation, exclusion or voluntary departure.
D Not transport, harbor, or assist undocumented aliens .
D Not associate with undocumented aliens or alien smugglers.
D Not reenter the United States illegally.
D Not enter the Republic of Mexico without written permission of the Court or probation officer.
lg]   Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
D Not possess any narcotic drug or controlled substance without a lawful medical prescription.
D Not associate with known users of, smugglers of, or dealers in narcotics, controlled substances, or dangerous drugs in any form .
D Participate in a program of mental health treatment as directed by the probation officer, take all medications as prescribed by a
      psychiatrist/physician, and not discontinue any medication without permission. The Court authorizes the release of the presentence report
      and available psychological evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal release of
      information between the probation officer and the treatment provider. May be required to contribute to the costs of services rendered in an
      amount to be determined by the probation officer, based on the defendant's ability to pay.
D Take no medication containing a controlled substance without valid medical prescription, and provide proof of prescription to the probation
      officer, if directed.
D Provide complete disclosure of personal and business financial records to the probation officer as requested.
lg]   Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and comply with both United States and
      Mexican immigration laws.
lg]   Seek and maintain full time employment and/or schooling or a combination of both.
D Resolve all outstanding warrants within                    days.
lg]   Complete     50     hours of community service in a program approved by the probation officer .
D Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of
lg]   Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone, computer or other electronic communication
      or data storage devices or media effects, conducted by a United States Probation Officer or any federal , state, or local law enforcement
      officer, at any time with or without a warrant, and with or without reasonable suspicion. Failure to submit to such a search may

r8J   Be monitored for a period of 180 days, with the location monitoring technology at the discretion of the probation officer. The offender must
      abide by all technology requirements and must pay all or part of the costs of participation in the location monitoring program, as directed by
      the court and/or the probation officer. In addition to other court-imposed conditions of release, the offender's movement in the community
      must be restricted as specified below:
      (Home Detention)
      You are restricted to your residence at all times except for employment; education; religious services; medical, substance abuse, or mental
      health treatment; attorney visits; court appearances; court-ordered obligations; or other activities as preapproved by the probation officer.




                                                                                                                                      20CR1931-DMS
